Citation Nr: 1638770	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for headaches, to include claimed as secondary to service-connected status post incisional biopsy, right mandibular ramus.

2. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.

The Board remanded these issues in June 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current headache disorder is not attributable to disease or injury sustained during her period of service. The Veteran's headache disorder was not caused by or permanently made worse by a service-connected disability.

2. With resolution of the benefit of the doubt in the Veteran's favor, a skin disability relates to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches are not met. 38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for service connection for a skin disability are met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in March 2009. The claims were last adjudicated in October 2014.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with her claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in June 2014. See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the AOJ to schedule the Veteran for VA examination to determine etiology of the claimed headaches and skin disability. The Veteran underwent VA examinations in July 2014 (dermatology) and August (and October) 2014 (headaches). In the reports of examinations, the VA examiners provided opinions as to the etiology of the headaches and skin disability. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Headaches and Skin Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Summary

The Veteran contends that she has a current skin disability that onset during her period of service. She asserts that her headaches were caused or aggravated by her service-connected status post incisional biopsy, right mandibular ramus.

A September 1992 dermatology clinic service treatment record reflects the Veteran's complaint of a one year history of dry skin since moving to Washington. On examination, the assessment was xerosis; very mild eczema. A January 1993 dermatology clinic service treatment record reflects that the Veteran was seen for a follow-up appointment from September 1992. The Veteran had been treated with Eucerin cream, Dove soap and TMC cream without noticed improvement. The diagnosis was probable ichthyosis vulgaris. In April 1995, the Veteran reported having headaches during treatment for a one month history of coughing, a sore throat, and a "runny nose." On examination, the assessment was congestion. 
A March 2000 service treatment record documents the Veteran's complaint of a rash on her breast. On examination, the assessment was tinea versicolor on breast. 

The November 2001 Report of VA skin diseases examination documents the Veteran's complaint of a five-year history of skin trouble. On examination of the face, back, upper chest, abdomen, feet and legs, there was no evidence of tinea versicolor or active sign of tinea pedis. There was some seborrheic dermatitis, especially around the anterior scalp line. Also demonstrated were scattered nodes with postinflammatory hyperpigmentation changes.

Approximately six years after service, the Veteran underwent a VA examination in September 2007, for evaluation of her service-connected 5th nerve lesion secondary to the right mandibular ramus excisional biopsy. The Veteran complained of headaches.   She reported that her headaches began a year previously, and were located in the right frontal area. She reported that the headaches recurred twice per week and lasted 30 minutes to an hour. On examination, the examiner stated the headaches were unrelated to the 5th nerve lesion.

An August 2008 VA treatment record documents the Veteran's complaint of a rash on her forehead and scalp that would extend down to her eyebrows. She also complained of intermittent headaches (i.e., off and on for the past 2 months). She reported the headaches would resolve with over-the-counter medication. The impressions were seborrheic dermatitis and headache.

The July 2014 Report of VA skin diseases examination documents diagnoses of seborrheic dermatitis of the scalp and dermatitis of the right medial ankle and hidradenitis suppurativa. The Veteran reported that she received treatment in service for hidradenitis suppurativa of her inner thighs and for a rash of her right medial ankle. The dermatologist noted that the Veteran had been receiving treatment for a rash of her scalp and ears that began after she left service.

The dermatologist found no evidence of in-service treatment for hidradenitis or ankle rash and reported that the Veteran first received treatment for seborrheic dermatitis of the scalp in 2004, after her discharge from service. Noting the Veteran's report of in-service treatment, the dermatologist found there was no evidence that the Veteran received treatment for any skin condition during her period of service. Thus, the dermatologist concluded that he could not offer an opinion as to etiology of the Veteran's skin disability without resorting to speculation. 

The August 2014 Report of VA headaches examination documents diagnosis of migraine headaches. The Veteran reported that her headaches onset about 15 years earlier but she could not identify any particular precipitant. 

The physician concluded that medical records do not support the presence of a headache disorder in service. Thus, the examiner could not establish a nexus between the Veteran's claimed headaches and her period of service.

In an October 2014 addendum to the report of VA examination, the physician noted his review of the evidence of record and concluded that to the extent the Veteran has a headache disorder, it did not onset until many years after her period of service or her incisional biopsy. Further, the physician found that it was unlikely that the Veteran's incisional biopsy (or period of service) caused her headaches or aggravated her headaches beyond natural progression.

Service connection for a skin disorder

Viewing the evidence in a light most favorable to the Veteran consistent with the benefit-of-the-doubt doctrine, the claim of service connection for a skin disorder will be granted. Service treatment records indicate treatment for various skin symptoms, with diagnoses of xerosis; very mild eczema; probable ichthyosis vulgaris; and, tinea versicolor. 

Further the July 2014 VA examination documents diagnoses of seborrheic dermatitis of the scalp and dermatitis of the right medial ankle and hidradenitis suppurativa. The dermatologist concluded that he could not offer an opinion as to etiology of the Veteran's skin disability without resorting to speculation because he found there was no evidence that the Veteran received treatment for any skin condition during her period of service. However, the dermatologist's statement is factually inaccurate as service treatment records in fact document treatment the Veteran received for skin complaints variously diagnosed as xerosis; very mild eczema; probable ichthyosis vulgaris; and, tinea versicolor.

 In light of the Veteran's competent and credible assertions of complaints of in-service skin disability, confirming evidence of in-service diagnoses of skin disability and current diagnosis of a skin disability, her claim for service connection for a skin disability is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) ; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006); see also Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Service connection for a headache disorder

The preponderance of the evidence is against the claim of service connection for a headaches and the appeal will be denied. To the extent that the Veteran has a current headache disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current headache disorder and a period of service or a service-connected disability. Rather, the evidence shows that the headache disorder did not onset until many years after the Veteran's period of service and it was not caused by or aggravated by her incisional biopsy of the right mandibular ramus (See August 2014 VA examination report and October 2014 addendum). 

This conclusion is probative as it is based on accurate facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between any current headache disorder and a period of the Veteran's service or a service-connected disability.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that she had an incisional biopsy of the right mandibular ramus. However, she is a lay person and is not competent to establish that her current headache disorder onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current headache disorder. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for headaches must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).

(ORDER ON NEXT PAGE)










ORDER

Service connection for headaches is denied.

Service connection for a skin disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


